Citation Nr: 0417397	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from June 1981 to October 1981.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 1998 and November 2002, the Board remanded the case to 
the RO for further action.


REMAND

As noted in the 2002 Board Remand, the appellant testified at 
a hearing before a Member of the Board sitting at the RO in 
March 1998.  In May 1998, the case was remanded to the RO for 
further action.

In October 2002, the appellant was notified that the Board no 
longer employed the Member of the Board who presided at his 
March 1998 hearing.  The appellant was informed that he had a 
right to another hearing before a Member of the Board.  At 
that time, he was asked if he desired another hearing.  The 
appellant responded in November 2002 by indicating that he 
desired to attend a videoconference hearing before a Member 
of the Board.  Thereafter, the Board remanded the case to the 
RO so that the requested videoconference hearing could be 
scheduled.  

The Board notes that the RO sent the appellant a November 
2003 letter asking him to acknowledge that he was waiving his 
right to a personal hearing by accepting a videoconference 
hearing in lieu of a personal hearing.  A subsequent VA Form 
119, Report of Contact, dated in February 2004, indicates 
that efforts of RO personnel to contact the appellant about a 
videoconference hearing were unsuccessful.  Since the 
appellant has expressed his desire for another hearing before 
the Board and has not waived his right to a personal hearing 
before the Board, the Board is of the opinion that the 
appellant should be scheduled for a personal hearing before a 
member of the Board, sitting at the RO.  

In addition to the foregoing, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

In this case, the evidence shows no attempt to comply with 
the VCAA notice requirements in the context of the 
appellant's claim to reopen his prior claim of service 
connection for a psychiatric disability.  Accordingly, on 
remand, the RO should ensure compliance with the VCAA and its 
implementing regulations.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO should provide the appellant 
with the notice required under the VCAA 
and the implementing regulations, to 
include notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO should also undertake any 
other indicated development.  If 
additional evidence is received, the RO 
should readjudicate the appellant's claim 
to reopen.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued and the 
appellant and his representative should 
be afforded an appropriate opportunity 
respond.

3.  In addition, unless the benefit 
sought on appeal is granted to the 
appellant's satisfaction, he should be 
scheduled for a personal hearing at the 
RO, before a member of the Board, in 
accordance with the docket number of his 
appeal.     

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO 
or the AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



